United States Court of Appeals
                      For the First Circuit
                      ______________________

Nos. 06-1484 & 06-1501


                          UNITED STATES,

                            Appellee,

                                v.

       ISMAEL ALFONZO-REYES and VANESSA MORALES-HERNANDEZ,

                     Defendants, Appellants.

                      ______________________


                           ERRATA SHEET

     The opinion of this Court issued on January 25, 2010, is
amended as follows:

     On page 3, lines 6-8, "Alfonzo was employed as a FSA loan
manager and Morales worked as a FSA contract employee in Ponce,
Puerto Rico." should be replaced with "Alfonzo was employed as a
FSA loan manager in Ponce, Puerto Rico and Morales worked as a FSA
contract employee in Arecibo, Puerto Rico."

     On page 3, lines 8-11, "Morales had previously worked at the
law office of Efrén Irizarry-Colon ("Irizarry") in Arecibo, Puerto
Rico preparing FSA loan applications and earning a 4 percent
commission on the loans" should be replaced with "Morales also
worked at the law office of Efrén Irizarry-Colon ("Irizarry") in
Arecibo, Puerto Rico where she prepared FSA loan applications.
Irizzary charged a 4% commission on these loans and Morales
received a portion of the commission."

     On page 3, line 19, "Director, to reveal" should be replaced
with "Director, and several other farmers to reveal"

     On page 4, line 2, after "the loans." insert "Morales would
receive a portion of the commission for her assistance in compiling
the loan applications."

     On page 4, lines 6-8, "appellants submitted FSA loan and
incentive applications bearing false information on behalf of
thirteen dairy farmers for alleged damage to various dairy farms
owned by the Toledo family." should be replaced with "appellants
provided false information on FSA loan and incentive applications
on behalf of at least thirteen dairy farmers for alleged damage to
various dairy farms, many owned by the Toledo family."

     On page   5,    line   19,   "Morales"   should   be   replaced   with
"Alfonzo"

     On page 10, line 16, "Counts 20 and 21 charged Morales and
Alfonzo, respectively," should be replaced with "Count 20 charged
Morales and Alfonzo"

     On page 12, line 14, "submitting" should be replaced with
"assisting in the submission"

     On page   16,   line   14,   "Alfonzo"   should   be   replaced   with
"Torres"

     On page 16, line 19, "the Arecibo office" to "Irrizary’s
office"

     On page 16, line 20, "the Arecibo office" to "Irrizary’s
office"